Per Curiam.
The respondents move to dismiss the appeal in this case, for the reason that the appeal bond, which was intended to operate also as a supersedeas bond, is insufficient in the amount of the penalty named. The judgment from which the appeal is *707taken is $293.87 and costs. The penalty named in the bond is $700. This, it will be seen, is not twice tbe amount of the judgment and tbe $200 which is required in an appeal bond. Under the rule announced in Town of Sumner v. Rogers, 21 Wash. 361, 58 Pac. 214, that a bond, on appeal, to act as both a cost bond and a supersedeas, must be in a penalty double the amount of the money judgment entered plus $200, which rule has since been uniformly sustained by this court, the motion must prevail, and the appeal be dismissed.